211 S.W.3d 201 (2007)
Michael A. TRIBBY, Respondent,
v.
The DIRECTOR OF The MISSOURI DEPARTMENT OF CORRECTIONS and the Chairman of the Missouri Board of Probation and Parole, Appellants.
No. WD 66235.
Missouri Court of Appeals, Western District.
January 16, 2007.
Daniel E. Hunt, Jefferson City, MO, for Respondent.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrew W. Hassell, Assistant Attorney General, Jefferson City, MO, for Appellants.
Before SMART, P.J., and EDWIN H. SMITH and HARDWICK, JJ.

Order
PER CURIAM.
The Missouri Department of Corrections (DOC) and the Missouri Board of Probation and Parole (Board) appeal from the judgment of the Circuit Court of Cole County granting the respondent, Michael A. Tribby, a writ of mandamus ordering the appellants, in determining the respondent's early release date from the DOC, not to consider his prior commitment, under Section 559.115.2, a.k.a. 120-day call-back probation, for felony second-degree burglary, by the Circuit Court of Greene County, in Case No. 397CF7636. The DOC, in determining his early release date, treated his prior 120-day call-back as a "previous prison commitment" for purposes of Section 558.019.2(1), requiring him to serve forty percent of his present sentences. The respondent alleged in his petition that Section 559.115.7, providing: "An offender's first incarceration for one hundred twenty days for participation in a department of corrections program prior to release on probation shall not be considered a previous prison commitment for the purpose of determining a minimum prison term under the provisions of section 558.019, RSMo," and which was effective June 27, 2003, was required to be applied retrospectively such that the appellants, in requiring him to serve forty percent of his present sentences before he was eligible *202 for early release, acted in direct contravention of Section 559.115.7. The trial court agreed and entered its writ on October 13, 2005.
We affirm, pursuant to Rule 84.16(b).